On the 4th day of March, 1910, judgment was rendered against appellant in the superior court of Pittsburg county, sentencing him to confinement in the county jail for a period of 30 days and to pay a fine of $50. At said time appellant was granted 30 days by the trial court in which to prepare and serve a case-made. On the 4th day of April, 1910, the trial court attempted to grant an extension of 10 days time within which appellant might prepare and serve his case-made. The time originally granted for preparing and serving said case-made having expired before the second order was made, the court was without power to make such second order; and as the case-made was filed after such time had expired, it must be stricken from the record. At the time of the rendition of the judgment in this case the court entered an order allowing appellant to file an appeal in the Criminal Court of Appeals within 60 days from said date, but appellant did not file his case in this court until the 5th day of May, 1910. This being after the time allowed by the court for perfecting his appeal, this court has not acquired jurisdiction of this case and the appeal is therefore dismissed.